UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6659


FRANKIE L. MCCOY, SR.,

                Plaintiff - Appellant,

          v.

PATRICK CONROY, Warden; THOMAS CORCORAN, Ex-Warden; CHARLES
H. BRADBERRY, Case Manager; D. HOWARD, Case Manager; C.
ALTON, Case Manager; UNKNOWN NAMED DEFENDANTS, Defendants
are sued individual and official capacities,

                Defendants – Appellees,

          and

B. ALLEN, Supervisor Case Management,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:01-cv-01581-JFM)


Submitted:   October 25, 2016              Decided:   November 23, 2016


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Frankie L. McCoy, Sr., Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Frankie      L.   McCoy,     Sr.,   filed    a   lawsuit   in   the   district

court     under   the     Americans      with    Disabilities        Act   and   the

Rehabilitation Act, claiming that the Defendants discriminated

against    him    on    account    of    his    physical   disabilities.         The

district court granted summary judgment to the Defendants on the

ground that McCoy settled the asserted claims in a settlement

agreement reached in a prior action.              McCoy now appeals.

     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     McCoy v. Conroy, No. 1:01-cv-01581-JFM (D. Md. filed

Apr. 15, 2016; entered Apr. 18, 2016).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          3